Birdsong, Judge.
Criminal Trespass. The guilty verdict of the jury, upon which the trial court imposed a ten-day sentence, has been challenged only on the general ground that it was strongly against the weight of the evidence. A review of the evidence adduced at trial reveals ample evidence to convince a rational trier of fact of the existence of the essential elements of the crime and of the defendant’s guilt beyond a reasonable doubt. The judgment is accordingly affirmed. Jackson v. Virginia, 443 U. S. 307, 310 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528); E. P. v. State, 130 Ga. App. 512 (1) (203 SE2d 757).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.

Andrew Prather, Solicitor, Barschall Andrews, Assistant Solicitor, for appellee.